DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (US 3,091,098).

With regard to claim 1, Bowers discloses a degassing vessel useable in dialysis comprising a fluid inlet (12) in the degassing vessel fluidly connectable to a dialysate flow path, a liquid outlet (18) in the degassing vessel fluidly connectable to the dialysate flow path, a gas outlet (23) connectable to a vacuum pump (24), and a degas sprayer (perforated plate 11) fluidly connected to the fluid inlet, wherein the 
With regard to the degassing vessel being for use in dialysis and the fluid inlet and liquid outlet being connectable to a dialysate flow path, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.

With regard to claim 2, Bowers discloses the degas sprayer (11) directing liquid downwardly into the degassing vessel at the Figure.

With regard to claims 4 and 19, Bowers discloses the liquid outlet (18) being positioned in a bottom portion of the spray chamber at the Figure.

With regard to claim 15, Bowers discloses a separator (walls of tank 10 and chamber 13) between the spray chamber and the float chamber at the Figure.



With regard to claim 18, Bowers discloses an internal conduit (fluid on top of plate 11) fluidly connecting the spray and the dialysate flow path at the Figure.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 3,091,098) in view of Blangetti et al. (US 5,067,446).
Bowers does not teach the spray chamber having a substantially conical shape.
Blangetti et al. discloses a degassing vessel comprising a spray chamber having a substantially conical shape (5) at Fig. 1 and col. 4, lines 4-11.
It would have been obvious to one of ordinary skill in the art to incorporate the conical shape of Blangetti et al. into the spray chamber of Bowers to provide a spray chamber having walls with a cone angle equal to the angle of the degas sprayer to maximize spray efficiency, as suggested by Blangetti et al. at col. 4, limes 4-11.
.

7.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 3,091,098) in view of McCabe (US 2012/0006762 A1).

With regard to claim 10, Bowers does not disclose a valve positioned between the gas outlet and the vacuum pump.
McCabe discloses a degassing device comprising a valve (vacuum regulator 94) positioned between a gas outlet (92) and a vacuum pump (90) at Fig. 1 and paragraph [0065].
It would have been obvious to one of ordinary skill in the art to incorporate the valve of McCabe into the system of Bowers to allow the vacuum pressure to be regulated, as suggested by McCabe at paragraph [0065]. 

With regard to claim 11, Bowers does not disclose a vent valve positioned between a vent and the gas outlet.
McCabe discloses a degassing device comprising a vent valve (vacuum regulator 94) positioned between vent (92) and a gas outlet (96) at Fig. 1 and paragraph [0065].
It would have been obvious to one of ordinary skill in the art to incorporate the valve of McCabe into the system of Bowers to allow the vacuum pressure to be regulated, as suggested by McCabe at paragraph [0065]. 

Allowable Subject Matter

s 5-9, 12-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 5, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 5 wherein the gas outlet is positioned between the spray chamber and the float chamber.

With regard to claims 6 and 7, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 6 comprising a level sensor in the float chamber.

With regard to claim 8, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 8 comprising a temperature sensor in the liquid outlet.

With regard to claims 9, 13 and 14, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 9 comprising a pressure sensor in the gas outlet.

With regard to claim 12, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 12 comprising a filter fluidly connected to the vent valve.

With regard to claim 16, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 16 comprising a second valve fluidly connectable to a dialysate flow path.

With regard to claim 20, the prior art made of record does not teach or fairly suggest the degassing vessel of claim 20 wherein the liquid outlet is positioned in the float chamber.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 5, 2022